MARK W. BLANCHARD
PARTNER

KRISTEN K. WILSON

*Also admitted in CT

ALAN H. ROTHSCHED
OF COUNSEL

DENNIS E.A. LYNCH
OF COUNSEL

PARTNER BLANCHARD £ WILSON LLP

 

235 Main Street / Suite 380 / While Plains, NY 10607
P (914) 461-0280 F (914) 461-2369
BlanchardWilson.com

July 8, 2019

Hon. Vincent L. Briccetti
Southern District of New York
300 Quarropas Street

White Plains, New York 10601

Re: Weissmand! v. County of Rockland
Docket No. 18-cv-6743 (VLB)

Dear District Judge Briccetti:

At the last Court Conference before Your Honor, you asked Counsel to submit a joint
letter on Settlement efforts and proceeding before a Magistrate Judge. This is that joint letter.

Both Counsel for both Plaintiffs and Defendants have actively pursued proposed
Settlement of this litigation. More specifically, just last week both Counsel considered generally
the establishment of procedures that would be the basis for a So Ordered Stipulation of
Settlement. Presently, specifics are being proposed and both Counsel should know in
approximately 30 days if such a Settlement is likely to occur. Both Counsel will keep the Court
informed of the progress in that regard. While the path to Settlement is not a certainty, both
Counsel are encouraged at the potential for an amicable resolution.

Finally, on the issue of consent for all matters to be heard and tried before the
Magistrate Judge, the Plaintiffs consent to the same, but the Defendants do not,

  

Respec fylly lubmitted,
i 4
U

cc: Attorney Matthew Parisi \ }

 

yoch, Of Counsel

 
